TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 6, 2013



                                      NO. 03-13-00181-CV


                       Raymond Tatum and Sherri Tatum, Appellants

                                                 v.

                                ACME Properties LP, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




IT APPEARING to this Court that the appellants have failed to file a brief, and, accordingly,

has failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that

the appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellants

pay all costs relating to this appeal both in this Court and the court below; and that this decision

be certified below for observance.